                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                               4:11-CR-85-1H


UNITED STATES OF AMERICA,             )
                                      )
                                      )
                                      )
     v.                               )
                                      )
                                                             ORDER
                                      )
CHARLES EDWARD HOCKADAY,              )
                                      )
     Defendant.                       )
                                          )



     This matter is before the court on defendant’s motion pro se,

[DE #96], for compassionate release and on his emergency motion

through     counsel    for   compassionate         release     [DE   #100].   The

government     has    responded,    [DE       #104],   and   defendant,   through

counsel, has replied, [DE #105].                 Defendant has filed several

documents in support of his motion.              The government has responded

in opposition, and this matter is ripe for adjudication.

                                   BACKGROUND

     Defendant, who is 40 years old, moves for compassionate

release based on the COVID-19 pandemic and the fact that he is

obese and is immunocompromised.

     On January 5, 2012, petitioner entered a plea of guilty to

the following offenses: conspiracy to distribute and possess with



          Case 4:11-cr-00085-H Document 107 Filed 12/16/20 Page 1 of 6
intent to distribute 28 grams or more of cocaine base (crack) and

a quantity of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B) and 846 (Count One).           On April 9, 2012, petitioner was

sentenced to a total term of imprisonment of 132 months.

                              COURT’S DISCUSSION

     On December 21, 2018, President Trump signed the First Step

Act into law.      Among the many criminal justice reforms, Congress

amended 18 U.S.C. § 3582(c)(1)(A)(i) to provide the sentencing

judge with jurisdiction to consider a defendant’s motion for

reduction     of   sentence    based    on   extraordinary     and   compelling

reasons    when    the   defendant     has   exhausted   his   administrative

remedies.

     Title 18 U.S.C. § 3582(c) now provides as follows:

     (c) Modification of an imposed term of imprisonment.--
     The court may not modify a term of imprisonment once it
     has been imposed except that—

     (1) in any case--

     (A) the court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant's behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant's facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that--

                                        2

          Case 4:11-cr-00085-H Document 107 Filed 12/16/20 Page 2 of 6
    (i)        extraordinary and compelling reasons warrant such
               a reduction; or

    (ii) the defendant is at least 70 years of age, has
         served at least 30 years in prison, pursuant to a
         sentence imposed under section 3559(c), for the
         offense or offenses for which the defendant is
         currently imprisoned, and a determination has been
         made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any
         other person or the community, as provided under
         section 3142(g);

    and that such a reduction is consistent with applicable
    policy statements issued by the Sentencing Commission;
    and

    (B) the court may modify an imposed term of imprisonment
    to the extent otherwise expressly permitted by statute
    or by Rule 35 of the Federal Rules of Criminal Procedure.

    18 U.S.C. § 3582(c)(1)(A)and(B).



     A defendant who seeks compassionate release under 18 U.S.C.

§ 3582(c) bears the burden of establishing that such relief is

warranted. See, e.g., United States v. Mangarella, No. 3:06-CR-

151, 2020 WL 1291835, at *2 (W.D.N.C. Mar. 16, 2020); United

States    v.    Mattingly,   No.   6:15-CR-5,   2020   WL   974874,     at   *2

(W.D.Va. Feb. 28, 2020). “Rehabilitation of the defendant alone

shall not be considered an extraordinary and compelling reason.”

28 U.S.C. § 994(t). Moreover, “a compassionate release . . . is

an extraordinary and rare event.” Mangarella, at               *2 (quoting

White v. United States, 378 F.Supp.3d 784, 787 (W.D. Mo. 2019)).




                                      3

         Case 4:11-cr-00085-H Document 107 Filed 12/16/20 Page 3 of 6
     The statute does not define what constitutes “extraordinary

and compelling reasons.”        The United States Sentencing Commission

has been tasked with defining what constitutes extraordinary and

compelling reasons.        See 28 U.S.C. § 994(t) (“The Commission, in

promulgating general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) of [T]itle 18,

shall   describe    what    should   be     considered    extraordinary    and

compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”).

     The   Sentencing      Commission   has   defined     “extraordinary   and

compelling     reasons”    in   Application    Note   1   to   United   States

Sentencing Guidelines Section 1B1.13. These reasons include:

     (A) Medical Condition of the Defendant.


        (i)    The defendant is suffering from a terminal
               illness (i.e., a serious and advanced illness
               with an end of life trajectory). A specific
               prognosis   of   life    expectancy   (i.e.,   a
               probability of death within a specified time
               period) is not required. Examples include
               metastatic   solid-tumor   cancer,   amyotrophic
               lateral   sclerosis   (ALS),   end-stage   organ
               disease, and advanced dementia.


        (ii)       The defendant is


                   (I)     suffering from a serious physical or
                           medical condition,


                   (II)    suffering from a serious functional or
                           cognitive impairment, or


                                        4

        Case 4:11-cr-00085-H Document 107 Filed 12/16/20 Page 4 of 6
                   (III) experiencing deteriorating physical or
                         mental health because of the aging
                         process,


                   that substantially diminishes the ability of
                   the defendant to provide self-care within the
                   environment of a correctional facility and
                   from which he or she is not expected to
                   recover.


     (B) Age of the Defendant. The defendant (i) is at least
        65 years old; (ii) is experiencing a serious
        deterioration in physical or mental health because
        of the aging process; and (iii) has served at least
        10 years or 75 percent of his or her term of
        imprisonment, whichever is less.


     (C) Family Circumstances.
       (i)      The death or incapacitation of the caregiver
                of the defendant’s minor child or minor
                children.


       (ii)     The incapacitation of the defendant’s spouse
                or registered partner when the defendant would
                be the only available caregiver for the spouse
                or registered partner.


     (D) Other Reasons. As determined by the Director of the
     Bureau of Prisons, there exists in the defendant’s case
     an extraordinary and compelling reason other than, or
     in   combination  with,   the   reasons  described   in
     subdivisions (A) through (C).


U.S.S.G. § 1B1.13, app. n. 1.


     Even    assuming    defendant      has    exhausted   his   administrative

remedies,    the    court,     having        carefully   considered     all    the

circumstances      in   this   matter,    finds    defendant     has   not    shown


                                         5

       Case 4:11-cr-00085-H Document 107 Filed 12/16/20 Page 5 of 6
extraordinary and compelling reasons for compassionate release.

Specifically, while the court acknowledges defendant’s underlying

conditions    and   the    threat    of       COVID-19   to   both   the   general

population    and   more   specifically         to   those    incarcerated,    this

defendant is only 40 years old and is being released to a half-

way house as of December 31, 2020.              Compassionate releases are an

extraordinary event, and this defendant’s circumstances do not

warrant such release.       Therefore, this matter is DENIED.

                                CONCLUSION

     For     the    foregoing       reasons,         defendant’s     motions   for

compassionate release [DE #96 and #100] are DENIED.

     This 16th day of December 2020.




                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge

At Greenville, NC
#35




                                          6

       Case 4:11-cr-00085-H Document 107 Filed 12/16/20 Page 6 of 6
